Citation Nr: 1201249	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for a low/mid back disability.

3.  Evaluation of osteoarthritis of the left (dominant) shoulder, currently rated 0 percent disabling prior to March 29, 2010, and 10 percent disabling from that date. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO granted service connection and assigned a 10 percent rating for right ankle disability, effective July 23, 2008; granted service connection and assigned a 0 percent (noncompensable) rating for osteoarthritis of the left shoulder, effective July 23, 2008; and denied service connection for right knee and low/mid back disabilities.  The Veteran appealed the initial disability ratings assigned for the right ankle and left shoulder and the denial of service connection for right knee and low/mid back disabilities.

In May 2010, the RO increased the evaluation of the left shoulder disability from 0 to 10 percent disabling, effective March 29, 2010.  As a higher rating for this disability is assignable before and after this date and the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal and has been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew his claim for a higher rating for right ankle disability from appellate consideration (transcript, pg. 3).  Hence, this issue is no longer before the Board.  See 38 C.F.R. § 20.204(c) (2011).

The Board notes that the Veteran was previously represented by Disabled American Veterans (DAV), and that he revoked power of attorney in August 2009.  He indicated that he would "now assume my own POA."  The Board interprets this statement to mean that the Veteran wished to be self represented.  In his February 2010 substantive appeal, the Veteran similarly stated, "I am my own P.O.A. at this time."  He also indicated that he was appointing A.G. Friedman, NSO of Allied Veterans Org. as his designated third party.  He enclosed a VA Form 21-0845 authorizing VA to disclose personal information to a third party, Alvin G. Friedman, NSO for Allied veterans Organization.  It is noted that Mr. Friedman is not currently an accredited representative nor is Allied Veterans Org a recognized Veterans Service Organization.  Consequently, the Board will consider the Veteran to be self represented.

The Veteran submitted additional evidence after notification of certification of the appeal to the Board, and waived initial RO review of this evidence.  38 C.F.R. § 20.1304(c) (2011).

The issue of a higher disability rating for the Veteran's service-connected left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any current knee disability did not result from a disease or injury that occurred in service. 

2.  Degenerative lumbar spondylosis with degenerative disc disease did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Degenerative lumbar spondylosis with degenerative disc disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating July 2008 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims in the July 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service VA treatment records.  In addition, the Veteran was provided with VA examinations in December 2008 and March 2010.  For the reasons discussed below, those examinations were adequate for the claims herein decided. 

Moreover, during the Board videoconference hearing, the undersigned discussed with the Veteran and elicited information with regard to his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. 
§ 3.103 was applicable to Board hearings in July 2010, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. 
§ 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for right knee and low/mid back disabilities are thus ready to be considered on the merits. 


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Right Knee Disability

The Veteran asserts that he has a current right knee disability as a result of an injury he sustained during a motor vehicle accident (MVA) in service.

The Veteran's STRs reflect that the Veteran was involved in a MVA in September 1987.  An October 2, 1987 record notes the Veteran's complaints of right knee pain for two days.  On examination, there was tenderness along the medial joint line and pain with abduction of the right lower extremity.  There was decreased flexion and positive anterior drawer sign.  Slight increase in laxity was questioned.  The assessment was right knee medical collateral ligament (MCL) sprain.  Two days later, it was noted that the Veteran was ambulating and had full range of motion; the assessment was multiple contusions.  An October 5, 1987 orthopedic consultation note reflects that the Veteran had a grade 1 MCL sprain of the right knee.  He received crutches and a sleeve.  He was instructed to ice his knee.  There are no follow-up treatment records pertaining to the right knee during service.  A January 1989 Report of Medical Examination conducted prior to discharge reflects that the Veteran's lower extremities were normal.

The Veteran filed his original claim for VA benefits, to include service connection for right knee disability, in July 2008.  

The report of a December 2008 VA examination reflects the Veteran's complaints of right knee pain with severe flare-ups occurring weekly.  He denied giving way or instability of the right knee.  On physical examination, there were clicks or snaps, but no crepitation, grinding, instability, or patellar or meniscus abnormality.  Range of motion of the right knee was from 0 degrees of extension to 140 degrees of flexion (i.e., normal) and there was no objective evidence of pain on motion.  X-rays of the right knee were unremarkable.  The examiner opined that there was insufficient clinical and laboratory evidence to warrant an acute or chronic condition or its residuals of the right knee joint strain, noting that the examination and X-rays were normal.  As the December 2008 VA examiner explained the reasons for his conclusion of a lack of chronic condition or residuals of the in-service right knee strain based on an accurate characterization of the evidence of record, this conclusion was entitled to substantial probative weight and the examination and opinion are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Veteran's VA outpatient treatment records dated from June 2008 to May 2010 are unremarkable for right knee disability.

Given the diagnosis of right knee strain in service, and the existence of knee symptoms such as pain, clicking, and snapping since the filing of the Veteran's claim, the Board notes that Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) appears relevant.  In that case, the Court wrote that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." 13 Vet. App. at 285.  On appeal, the Federal Circuit noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a veteran seeks compensation.  259 F.3d at 1361.  The Federal Circuit, analyzing the Court's decision, found that the Court's reasoning for its "pain alone" statement was that, unless a veteran suffers from an underlying disability or condition, such as functional loss of normal body working movements, joint disability, or muscle disability, then pain otherwise experienced is not a compensable disability.  Id.  The veteran in that case argued that pain alone could be a compensable disability, even if not attributed to any current disability.  Id.  Characterizing this as "an interesting, indeed perplexing, question," the Federal Circuit declined to address it because affirmance of the Board's denial of service connection was warranted on the alternative ground that there was no nexus between the veteran's pain and service in that case.  Given that, in order to qualify for compensation under 38 U.S.C.A. §§ 1110 and 1131, "the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty," the absence of such a nexus was fatal to the claim.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-1361 (Fed. Cir. 2001).

The Veteran's claim must be denied in this case because he did not prove the existence of a disability that has resulted from a disease or injury that occurred in service.  Although the Veteran sustained a right knee MCL sprain in the 1987 MVA, the evidence does not reflect that this resulted in chronic disability.  In this regard, the Board notes that the January 1989 examination report prior to separation indicated that the Veteran's lower extremities were normal.  During the December 2008 VA examination, the Veteran complained of right knee pain; however, the examination findings were generally normal.  While there were some clicks or snaps, there was no crepitus, grinding, instability, or other abnormality.  The X-rays of the right knee were unremarkable and range of motion was normal without evidence of pain.  Furthermore, the examiner opined that there was no evidence of chronic disability or residuals resulting from the 1987 injury.  These examination findings and opinion of no chronic disability or residuals from the 1987 injury reflect that, to the extent that the Veteran's current right knee symptoms constitute current disability, they are not the result of disease or injury that occurred in service, including the in-service right knee injury and strain. 

The Board has considered the Veteran's statements and notes that he is competent to testify to the symptoms of right knee pain that he noted during the December 2008 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the question whether current right knee symptoms constitute disability related to in-service right knee disease or injury is a question as to a medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent and credible, the December 2008 VA examiner's opinion that there was no underlying right knee disease or injury outweigh the more general and conclusory statements of the Veteran indicating that he has current right knee disability that is related to his in-service right knee injury from the MVA.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

Low/Mid Back Disability

The Veteran asserts that his current low/mid back disability was caused by a football injury he sustained during service in March 1987, which was aggravated by the September 1987 MVA (transcript, pg. 4).

The Veteran's STRs reflect that he was "hit from back" and injured his neck while playing football in March 1987.  He had guarded range of motion and the assessment was neck sprain, left posterior aspect.  An August 1987 periodic examination report reflects that the Veteran's spine was normal.  Following a MVA, an October 1987 record notes that the Veteran complained of left shoulder pain, right 6th costochondral-sternum separation, right knee pain, and right ankle pain.  Follow-up records dated later that month show treatment for right ankle injury, but no complaints or treatment for back injury.  The January 1989 Report of Medical Examination conducted prior to discharge reflects that the Veteran's spine was normal; however, on the summary of defects and diagnoses, the physician listed "chronic back pain - not disabling".  

The Veteran filed his original claim for VA benefits, to include service connection for low/mid back disability, in July 2008.  He asserted that his back disability resulted from the 1987 MVA.  He stated that his chest broke the steering wheel and his helmet and head smashed the window.  He said that the jeep fell on top of him and crushed him after he fell out and rolled over on his back.  

VA outpatient treatment records reflects that the Veteran complained of back pain in July 2008 and November 2008.  

The report of the December 2008 VA examination reflects the Veteran's complaints of low back pain, fatigue, decreased range of motion, stiffness, weakness, and spasms.  Magnetic resonance imaging (MRI) showed lumbar spondylosis (i.e., arthritis) and hemangioma of the L4 vertebral body.  X-rays of the lumbar spine showed mild disc space narrowing at the L5-S1 level.  The examiner diagnosed "resolved paralumbar myostrain secondary to the MVA in 1987" and "early arthritic changes of the lumbar spine."  The examiner opined that the "early arthritic change can affect [the Veteran] from repetitive lifting activities at work."  

A January 2009 VA outpatient treatment record notes the Veteran's complaints of increased low back pain following a December 2008 MVA.

The report of the March 2010 VA examination notes that the Veteran injured his neck and back while playing football in March 1987 and that he had a MVA in 1987; that the Veteran reporting having back pain since the 1987 MVA; and that he did not get any treatment for his back from 1989 to 1998.  In 1998, the Veteran was in a MVA and was treated for back injury for 6 weeks.  In 2000, he was involved in another MVA and received no treatment.  In 2008, he said he reinjured his back in a MVA and was treated for 4 months.  The diagnosis was degenerative spondylosis of the lumbar spine superimposed on multiple level degenerative disc disease and bulging with disc space narrowing at the L5-S1 level.  The examiner reviewed the Veteran's medical history and opined that the Veteran's nonservice-connected back injuries were more consistent with the Veteran's current back condition and diagnostic studies.  The examiner opined that the Veteran's current low back condition was "less likely as not" caused by or related to injuries sustained during active military service.  

In weighing the Veteran's statements, treatment records, and VA examinations of record, the Board concludes that the preponderance of the evidence is against service connection for low/mid back disability, for the following reasons.

First, although "chronic back pain" was noted during service in January 1989, no back disease was diagnosed or injury identified in service.  The first documented evidence of a back disability is the December 2008 VA examination - over 19 years after discharge from service.  Such a long interval of time between service separation and the earliest documentation of the disease is a factor weighing against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, this evidence reflects that arthritis did not manifest within the one year presumptive period.

Furthermore, the Board finds that the most probative evidence as to whether the current back disability is related to service is the opinion of the March 2010 VA examiner, who opined that the Veteran's current back disability was more likely related to injuries he sustained post service, noting that the Veteran's STRs were devoid of injury to the back that was more than acute and transient in nature.  As the March 2010 VA examiner comprehensively reviewed the Veteran's STRs, considered the Veteran's assertions, examined the Veteran, and explained his conclusion based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. 120, 124-25.

The Board notes that the December 2008 VA examiner, a PA-C, indicated that the Veteran had a resolved paralumbar myostrain secondary to the in-service MVA.  The Board does not rest its decision on this conclusion, however, because the examiner did not explain the reason for this conclusion, although it was implicitly based on the examination findings.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran argued that the December 2008 examination was insufficient because performed by a PA-C.  The Board notes in response that the mere fact that a PA-C performed the examination does not render it inadequate, and the examination was also signed by a physician.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ('Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion").  See also Cox, 20 Vet. App. at 568-569 (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient). 

The Board recognizes that lay evidence must be considered when a claimant seeks disability benefits.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A nonprofessional is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470   (1994).  In the instant case, injuries and symptomatology related to low/mid back are capable of lay observation.  Thus, the Veteran's statements regarding such injuries and symptomatology constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In considering the lay and medical history as reported above, the Board notes that the Veteran's statements regarding his injuries and continuity of symptomatology are not supported by the record.  There is a discrepancy between his STRs and his later reports.  Contrary to his later assertions, his actual STRs reflect that he was hit from the back while playing football in 1987, but the only injury noted was to his neck.  The Veteran has pointed out that the March 2010 VA examination report notes that he injured his neck and back while playing football in 1987, but the STR did not note any back pain or objective findings relating to the mid or low back.  Furthermore, the August 1987 and January 1989 examination reports reflect that his spine was normal.  As regards the 1987 MVA, his actual STRs do not document any back pain or disability resulting from this accident.  The Board points out that the Veteran had numerous complaints resulting from this accident involving his ribs, right knee, left shoulder, and right ankle.  He was treated extensively for a right ankle sprain, but there was no mention of any back problems.  This silence while otherwise speaking, i.e., the identification by the Veteran and treating physicians of other symptoms without reference to any back symptoms, constitutes negative evidence because it would be expected that a patient would complain of and a physician would treat any symptoms that existed at that time.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (suggesting that the Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded).  Thus, the contemporaneous medical records indicating a lack of back complaints and symptoms are more probative on these issues than the Veteran's recollections of his injuries many years later and during the course an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Hence, the Board finds that the Veteran's statements regarding his back symptoms in and since service are not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for low/mid back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F. 3d at 1289.

ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for low/mid back disability is denied.


REMAND

The Veteran's left shoulder disability has been evaluated as 0 percent disabling from July 23, 2008 to March 28, 2010, and 10 percent disabling from effective March 29, 2010.  The RO assigned the 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 based on objective evidence of painful or limited motion of a major joint with X-ray findings of arthritis.  The Veteran asserts that he is entitled to a higher disability rating for his left shoulder disability.

In this case, the Board finds that the VA examinations are inadequate to make a final determination as to the Veteran's disability rating.  In this regard, the Board points out that the March 2010 MRI revealed, among other findings, that there was flattening of the superior lateral humeral head consistent with Hill-Sachs deformity and small cystic changes in the humeral head compatible with early arthritic changes.  Impairment of the humerus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202.   Under Diagnostic Code 5202 for the major extremity, malunion of the humerus with moderate deformity warrants a 20 percent rating and malunion with marked deformity warrants a 30 percent rating; recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent rating and with frequent episodes and guarding of all arm movements warrants a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating; nonunion of the humerus (false flail joint) warrants a 60 percent rating; and loss of head of the humerus (flail shoulder) warrants an 80 percent rating.  

The March 2010 MRI reflects that the Veteran has impairment of the humeral head.  However, the Board cannot make inferences from medical evidence that are beyond the competence of a lay person, and therefore cannot determine whether this impairment results in malunion, fibrous union, or nonunion of the humerus.  Kahana v. Shinseki, 24 Vet.App. 428, 434-35 (2011).  Hence, a VA medical opinion is required to allow the Board to evaluate the Veteran's left shoulder disability.  

Prior to obtaining this opinion, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated by the Southern Nevada Healthcare System and the claims file includes records dated through May 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claim for a higher initial rating for left shoulder osteoarthritis is REMANDED for the following action:

1.  The RO/AMC should obtain from the VA Southern Nevada Healthcare System, and any other treating VA facility, all records of evaluation and/or treatment for the Veteran's left shoulder disability since May 2010.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Then, request an opinion from the physician who performed the March 2010 VA examination.  If unavailable, the opinion should be requested from a different physician.

The claims file must be sent to the physician for review.

The physician should review the March 2010 MRI findings - in particular, the flattening of the superior lateral humeral head consistent with Hill-Sachs deformity and subchondral foci of edema and small cystic changes in the humeral head compatible with early arthritic changes.  The physician should indicate, based on this and the other evidence in the claims file, whether there is malunion, fibrous union, or nonunion of the humerus.  If there is malunion, the examiner should note whether it results in moderate or marked deformity.  The physician should also indicate whether there are episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and, if so, with whether such episodes are frequent or infrequent and whether there guarding of all arm movements or guarding of movement only at the shoulder level.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


